
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.30


SAMSONITE CORPORATION
EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of March 2,
2004, between Samsonite Corporation, a Delaware corporation (the "Company"), and
Marcello Bottoli ("Executive").

        In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.     Definitions.

        "Affiliate" means, as applied to any specified Person, any other Person
that, directly or indirectly, controls, is controlled by or is under common
control with such Person. For purposes of the foregoing, "control," when used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of Voting Stock, by contract or otherwise,
and the terms "controlled" and "controlling" shall have meanings correlative to
the foregoing.

        "COBRA" means Part 6 of Subtitle B of Title I of the Employee Retirement
Income Security Act of 1974, as amended, and Section 4980B of the Internal
Revenue Code of 1986, as amended.

        "Person" means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a governmental or political subdivision or an agency or instrumentality thereof.

        "Voting Stock" means, with respect to any Person, any shares of stock or
other equity interests of any class or classes of such Person, the holders of
which are entitled under ordinary circumstances (irrespective of whether at the
time stock or other equity interests of any other class or classes shall have or
might have voting power by reason of the happening of any contingency) to vote
for the election of a majority of the directors, executives, trustees or other
governing body of such Person.

        2.     Employment. The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the date hereof and ending
as provided in paragraph 6 hereof (the "Employment Period").

        3.     Position and Duties.

        (a)   Executive shall serve as Co-Chief Executive Officer of the Company
until April 15, 2004, at which time Executive shall become Chief Executive
Officer of the Company, and shall have the normal duties, responsibilities,
functions and authority of the Chief Executive Officer, subject to the power and
authority of the Company's Board of Directors (the "Board") to expand or limit
such duties, responsibilities, functions and authority and to overrule actions
of officers of the Company. During the Employment Period, Executive shall render
such administrative, financial and other executive and managerial services to
the Company and its Subsidiaries that are consistent with Executive's position
as the Board may from time to time direct.

        (b)   Executive shall report directly to the Board and Executive shall
devote his best efforts and substantially all of his business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Subsidiaries. Executive shall perform his duties, responsibilities and functions
to the Company and its Subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply with
the Company's and its Subsidiaries' policies and procedures in all material
respects. In performing his duties and exercising his authority under the
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Board and shall support and cooperate
with the Company's and its Subsidiaries' efforts to expand their businesses and
operate profitably and in conformity with the business and strategic

--------------------------------------------------------------------------------




plans approved by the Board. So long as Executive is employed by the Company,
Executive shall not, without the prior written consent of the Board, actively
engage in any other employment, occupation or consulting for any direct or
indirect compensation; provided that Executive may continue to serve in his
current capacity on the board of directors of the Italian company, Ratti, so
long as such service does not require Executive to spend more than 7 days per
annum engaged in such activities (the "Ratti Days"). Executive's place of work
shall be initially Oudenaarde, Belgium, except for travel reasonably required
for Company business. Subject to paragraph 6(i), Executive acknowledges and
agrees that once a permanent operational headquarters has been established for
the Company by the Board (the "Headquarters") that he will relocate to the
Headquarters and that the terms of this Agreement shall continue after such
relocation.

        (c)   For purposes of this Agreement, "Subsidiaries" shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one of more subsidiaries.

        4.     Compensation and Benefits.

        (a)   During the Employment Period, Executive's base salary shall be
€300,000 per annum and shall be subject to the review by the Board on an annual
basis commencing January 1, 2005 (as adjusted from time to time, the "Base
Salary"), which salary shall be payable by the Company in regular installments
in accordance with the Company's general payroll practices (in effect from time
to time) and shall be subject to such withholdings as may be required by law.

        (b)   During the Employment Period, the Company shall reimburse
Executive for all reasonable business expenses incurred by him in the course of
performing his duties and responsibilities under this Agreement that are
consistent with the Company's policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company's
requirements with respect to reporting and documentation of such expenses.

        (c)   In addition to the Base Salary, during the Employment Period,
Executive will be eligible to earn an annual bonus of up to €600,000 (subject to
such withholdings as may be required by law) per annum based on the assessment
of the compensation committee of the Board (the "Compensation Committee") with
respect to Executive's performance during such year as measured against
performance targets to be agreed between the Board and Executive on an annual
basis.

        (d)   In addition to (but without duplication of) the Base Salary, any
bonuses and other compensation payable to Executive pursuant to this paragraph,
Executive shall be entitled to the following benefits, to be provided by the
Company or, at the Company's election, its Subsidiaries, during the Employment
Period:

        (i)    group medical insurance and other employee benefit plans adopted
by the Board (or appropriate committee thereof) for participation by Executive
subject to the terms and conditions of such plans;

        (ii)   during 2004, reimbursement for reasonable premium payments made
by Executive to his current medical insurance provider;

        (iii)  retirement benefit contributions, including 401(k) contributions,
salaried pension plan, supplemental retirement plan and/or other customary forms
of such benefits on the same basis as other senior executive employees of the
Company provided that for the purposes of calculating such pension benefits
Executive shall be deemed to have base salary equal to one and one-third times
his base salary;

        (iv)  reimbursement for reasonable travel costs to and from Oudenaarde,
Belgium for the period in which Executive's place of work is Oudenaarde (with
such reimbursement made to

2

--------------------------------------------------------------------------------




Executive in accordance with Company policy with respect to reimbursement of
expenses) in an aggregate amount not to exceed Euro 25,000;

        (v)   a housing allowance for the period during which Executive's place
of work is Oudenaarde (with such reimbursement made to Executive in accordance
with Company policy with respect to reimbursement of expenses) in an aggregate
amount not to exceed Euro 25,000;

        (vi)  reimbursement for the use of an automobile for business purposes
(with such reimbursement made to Executive in accordance with Company policy
with respect to reimbursement of expenses) in an aggregate amount not to exceed
Euro 25,000; and

        (vii) four paid weeks of vacation per year during the Employment Period
(excluding the Ratti Days), to be accrued and taken in accordance with the
Company's normal vacation policy applicable to senior executive employees.

        Executive agrees to work in good faith with the Company to minimize
expenses relating to the forgoing benefits.

        In addition, during the Employment Period, Executive shall be entitled
to participate in all of the Company's employee benefit programs for which
senior executive employees of the Company and its Subsidiaries are generally
eligible.

        5.     Board Membership. With respect to all regular elections of
directors during the Employment Period, after termination of the Samsonite
Corporate Therapeutics, as adopted pursuant to the Stipulation of Settlement
dated as of April 28, 2000, by and among the Company and certain third parties
thereto, the parties acknowledge that it is the intention of the parties that
the Company shall cause Executive to be nominated to, and Executive shall if
elected serve as a member of, the Board. Upon the termination or expiration of
the Employment Period, Executive shall resign as a director of the Company and
its Subsidiaries, as the case may be.

        6.     Term.

        (a)   The Employment Period shall continue for an indefinite period;
provided that the Employment Period shall terminate (i) immediately upon
Executive's death or Disability, or (ii) upon 45 days prior written notice (a
"Notice Period") upon Executive's resignation (with or without Good Reason, as
defined below), or (iii) immediately upon the Board's determination in its good
faith judgment that termination of Executive's employment for Cause (as defined
below) is in the best interests of the Company, or (iv) upon 45 days prior
written notice (also a "Notice Period") upon the Board's determination in its
good faith judgment that termination of Executive's employment without Cause is
in the best interests of the Company.

        (b)   If the Employment Period is terminated (1) by the Company without
Cause (other than as a result of Executive's Disability) or (2) upon Executive's
resignation with Good Reason, Executive shall be entitled to:

        (i)    his Base Salary through the date of termination or resignation;
and

        (ii)   any bonus amounts to which Executive is entitled through the date
of the initiation of the Notice Period, measured and paid at the end of the
annual period specified in and the pursuant to the criteria set forth in
paragraph 4(c), as determined by reference to years that ended on or prior to
the earlier of the date of the initiation of the Notice Period, if applicable,
or the date of termination or resignation.

        (c)   If the Employment Period is terminated by the Company without
Cause (other than as a result of Executive's Disability), then, in addition to
paragraph 6(b) above, Executive shall be entitled to an amount equal to
twenty-four (24) months of Executive's Base Salary and eighteen

3

--------------------------------------------------------------------------------

(18) months of bonus, in each case calculated as the average of Base Salary and
bonus paid by the Company to Executive during the previous 3-year period (or, if
Executive has not yet been employed by the Company for a 3-year period, as the
average of the entire period during which Executive has been employed by the
Company) (the "Severance Compensation"), which shall be payable in a lump sum in
cash within 30 days after the date the Employment Period is terminated if and
only if Executive has executed and delivered to the Company a general release
(other than with respect to those matters as may arise from Executive's direct
or indirect ownership of shares of the Company, Executive's rights to statutory
benefits after termination such as COBRA, and Executive's other rights on
termination as contained herein) in form and substance satisfactory to the
Company and only so long as Executive has not breached the provisions of
paragraphs 7 and 8 hereof.

        (d)   If the Employment Period is terminated (1) by the Company for
Cause, (2) due to Executive's death or Disability or (3) by Executive's
resignation without Good Reason, Executive, or his estate, as applicable, shall
be entitled to receive (i) his Base Salary through the date of termination or
resignation and (ii) any bonus amounts to which Executive is entitled determined
by reference to years that ended on or prior to the date of termination or
resignation.

        (e)   Except as otherwise expressly provided herein, Executive shall not
be entitled to any other salary, bonuses, employee benefits or compensation from
the Company or its Subsidiaries after the termination or expiration of the
Employment Period and all of Executive's rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination or expiration of the Employment Period (other than
vested retirement benefits accrued on or prior to the termination or expiration
of the Employment Period or other amounts owing hereunder as of the date of such
termination or expiration that have not yet been paid) shall cease upon such
termination or expiration, other than those expressly required under applicable
law (such as COBRA) or the terms of the relevant employee benefit plan.

        (f)    The Company may offset any amounts Executive owes it or its
Subsidiaries against any amounts it owes, or its Subsidiaries owe, Executive
hereunder, subject to any requirements of applicable law.

        (g)   For purposes of this Agreement, "Cause" means (i) the engaging by
Executive in gross negligence or wilful misconduct that is injurious to any of
the Company, its Subsidiaries or its Affiliates, (ii) the embezzlement or
misappropriation of funds or property of the Company or any of its Subsidiaries
or Affiliates by Executive or the conviction of Executive of a felony or the
entrance of a plea of guilty or nolo contendere by Executive to a felony,
(iii) the wilful failure or refusal by Executive to substantially perform his
duties or responsibilities that continues after being brought to the attention
of Executive (other than any such failure resulting from Executive's incapacity
due to Executive becoming Disabled), (iv) conduct causing the Company or any of
its Subsidiaries or Affiliates substantial public disgrace or disrepute, (v) any
act or omission aiding or abetting a competitor, supplier or customer of the
Company or any of its Subsidiaries or Affiliates to the material disadvantage or
detriment of the Company or any of its Subsidiaries or Affiliates, (vi) any
other material breach of Executive's employment agreement or terms of
employment, as applicable, which is not cured to the Board's reasonable
satisfaction, after written notice to Executive and opportunity to cure.

        (h)   Executive will be "Disabled" or deemed to have a "Disability" only
if the Board determines in good faith, based on medical evidence acceptable to
it, that Executive has become physically or mentally disabled or incapacitated
during his employment for a continuous period of at least ninety (90) days to
such an extent that he shall be unable to perform his duties.

4

--------------------------------------------------------------------------------




        (i)    For purposes of this Agreement, "Good Reason" shall mean, so long
as Executive has not been guilty of (a) engaging in willful misconduct that is
materially injurious to the Company or any of its Subsidiaries, (b) the
embezzlement or misappropriation of funds or property of the Company or any of
its Subsidiaries or the conviction of Executive of a felony or the entrance of a
plea of guilty by Executive to a felony or (c) the failure or refusal by
Executive to devote his full business time and attention to the performance of
Executive's duties and responsibilities pursuant to Executive's employment or
similar agreement with the Company and/or any of its Subsidiaries, Executive
resigns from employment with the Company as a result of one or more of the
following reasons: (i) within 24 months from the commencement of the Employment
Period the Board has not resolved that the Headquarters will be located in a
"major" European city or its environs (an "Acceptable Location"), or has
resolved that the Headquarters will not be located in an Acceptable Location
(the "Affirmative Decision"), provided that written notice of Executive's
resignation must be delivered to the Company within twelve (12) months of the
earlier of the expiration of such 24-month period or the date of the Affirmative
Decision in order for Executive's resignation with Good Reason to be effective
hereunder, (ii) the assignment to Executive by the Company of duties
inconsistent with Executive's position, duties or responsibilities as in effect
on the date hereof, including, but not limited to, any material reduction in
such position, duties or responsibilities or material change in his title, or
(iii) any material breach by the Company (or its successors) of this Agreement,
in each case set forth above which is not cured to Executive's reasonable
satisfaction within 15 days after written notice thereof to the Company;
provided that written notice of Executive's resignation must be delivered to the
Company within 45 days after the occurrence (or, 15 days after the date upon
which Executive is aware, after due inquiry, of such breach, if later) of any
such material breach in order for Executive's resignation with Good Reason to be
effective hereunder, provided that in each case of clauses (i), (ii) or (iii) of
this paragraph 6(i), Executive did not give prior written consent, which consent
may be withheld in Executive's sole discretion.

        7.     Confidential Information.

        (a)   Unless otherwise required by law or judicial process, Executive
shall keep confidential all Confidential Information known to Executive
concerning the Company, its Subsidiaries, or its Affiliates and their respective
businesses during the Employment Period and for the shorter of three (3) years
following the termination of the Employment Period or until such information is
publicly disclosed by the Company or otherwise becomes publicly disclosed other
than through Executive's actions; provided that Executive shall provide notice
to the Company in advance of any disclosure required by law or judicial process
in a timely manner to permit the Company to oppose such compelled disclosure.

        (b)   For purposes of this Agreement, "Confidential Information" shall
mean proprietary information of the Company, its Subsidiaries or its Affiliates
of any nature and in any form or information about the Company's, its
Subsidiaries' or its Affiliates' business, operations, strategy, personnel or
plans which is not made publicly available by the Company, its Subsidiaries or
its Affiliates, except for information independently developed by Executive
without any use of Confidential Information or which was at the time of
disclosure to Executive part of the public domain or thereafter becomes
generally part of the public domain other than through Executive's actions, or
which Executive can demonstrate was lawfully in Executive's possession prior to
disclosure to Executive by the Company or was lawfully received by Executive
after disclosure from a third party. For the avoidance of doubt, after the
Non-compete Period defined below, or if the Company shall not make the written
election provided for in paragraphs 8(b)(i) or 8(b)(ii) below, as applicable,
the provisions of paragraph 7(a) shall not be construed to prevent Executive
from taking any employment on grounds that Executive possesses general or
specific knowledge of any such Confidential Information.

5

--------------------------------------------------------------------------------




        (c)   Upon termination of Executive's employment for any reason,
Executive shall return all property belonging to the Company, its Subsidiaries
or its Affiliates, as applicable, including any and all Confidential Information
in Executive's possession or under his control.

        8.     Non-compete

        (a)   Executive agrees that during the Employment Period and for a
period of one (1) year thereafter (the "Non-compete Period"), Executive shall
not, directly or indirectly, as a principal, officer, director, employee or in
any other capacity whatsoever, without the prior written consent of the Company,
engage in, or be or become interested or acquire any ownership of any kind in,
or become associated with, or make loans or advance property to any person
engaged in or about to engage in, any business activity that is in competition
with any of the businesses engaged in by the Company or its Subsidiaries during
the Employment Period, or in which, during the Employment Period, the Company or
its Subsidiaries made preparations to engage, in any of the geographic areas in
which such businesses are then conducted by the Company or its Subsidiaries,
have been conducted by the Company or its Subsidiaries during the twelve months
preceding the termination of the Employment Period, or in which the Company or
its Subsidiaries conducts business during the Non-compete Period.

        (b)   Unless Executive's employment is terminated by the Company for
Cause or the Company delivers to Executive its written election terminating the
Non-Compete Period, Executive's obligations under paragraph 8(a) above shall be
subject to payment of compensation by the Company to Executive during the
Non-compete Period, determined as follows:

        (i)    if Executive's employment is terminated by the Company without
Cause, the Company shall pay to Executive monthly, in addition to any Severance
Compensation, a pro rata portion of his annual salary, calculated as the average
of Executive's salary compensation during the previous 3-year period (or, if
Executive has not yet been employed by the Company for a 3-year period, the
average of the entire period during which Executive has been employed by the
Company); or

        (ii)   if Executive's employment is terminated by Executive with or
without Good Reason, the Company shall pay to Executive monthly a pro rata
portion of his annual salary, calculated as the average of Executive's salary
compensation during the previous 3-year period (or, if Executive has not yet
been employed by the Company for a 3-year period, the average of the entire
period during which Executive has been employed by the Company), plus, provided
that Executive still owns directly or indirectly any 2003 convertible preferred
stock of the Company or shares of common stock of the Company resulting from the
(a) exercise of options granted by the Company on or from the date hereof or
(b) conversion of 2003 convertible preferred stock of the Company, the greater
of his average bonus during the previous 3 year period or 50% of his allocated
bonus.

        Each payment specified in paragraphs 8(b)(i) and 8(b)(ii) is a
"Non-compete Payment."

        (c)   The Non-compete Payment will cease on the earlier of (i) the
effective date of the Company's written election to Executive terminating the
Non-compete Period; (ii) Executive's acceptance of alternative employment or
engagement in business activity, which does not violate Executive's obligations
under this paragraph 8, in either case for monetary compensation equal to or
greater than 100% of Executive's prior year Base Salary (provided that service
on a board of directors shall not be deemed to be engagement in business
activity); or (iii) the end of the Non-compete Period.

        (d)   Nothing in this Agreement shall prevent Executive from making or
holding any investment in any amount in securities traded on any national
securities exchange or traded in the over the counter market, provided said
investments do not exceed one percent (1%) of the issued

6

--------------------------------------------------------------------------------




and outstanding stock of any one such corporation, and provided further that
Executive has no active participation in the business of such corporation.

        (e)   During the Non-compete Period, Executive shall not directly or
indirectly through another person or entity knowingly or intentionally
(i) induce or attempt to induce any person known to him to be an employee of the
Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any employee thereof, (ii) hire any person known to him
to have been an employee of the Company or its Subsidiaries at any time during
the twelve (12) months prior to the termination of the Employment Period or
(iii) induce or attempt to induce any material customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or its
Subsidiaries to cease doing, or modify its, business with the Company or its
Subsidiaries, or in any way interfere with the relationship between any such
material customer, supplier, licensee or business relation (known to him) and
the Company or its Subsidiaries (including, without limitation, making any
negative or disparaging statements or communications regarding the Company or
its Subsidiaries and/or its officers, directors, shareholders and employees).

        (f)    If, at the time of enforcement of this paragraph 8, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in this paragraph 8 are reasonable and that he has reviewed the
provisions of this Agreement with his legal counsel.

        (g)   This paragraph 8 will survive and continue in full force in
accordance with its terms notwithstanding any termination of this Agreement.

        9.     Executive's Representations. Except as set forth on Schedule 9
attached hereto, Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by Executive do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (ii) Executive is not a party to or bound by
any employment agreement, non-compete agreement or confidentiality agreement
with any other person or entity and (iii) upon the execution and delivery of
this Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that he has consulted with independent legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

        10.   Survival. Paragraphs 6 through 23 shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

        11.   Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

        Notices to Executive:

Samsonite Europe N.V.
Westering 17
9700 Oudenaarde
BELGIUM
Attention: Marcello Bottoli

7

--------------------------------------------------------------------------------



        Notices to the Company:

Samsonite Corporation
11200 East 45th Street
Denver, Colorado 80239
UNITED STATES OF AMERICA
Facsimile: +1 (303) 373-6606
Attention: General Counsel

        With a copy to:

Kirkland & Ellis International LLP
Tower 42
25 Old Broad Street
London EC2N 1HQ
UNITED KINGDOM
Facsimile: +44 (0)20 7816 8800
Attention: James L. Learner

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

        12.   Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

        13.   Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

        14.   No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

        15.   Counterparts. This Agreement may be executed in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

        16.   Successors and Assigns. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
"Company" for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company. This Agreement will inure
to the benefit of and be enforceable by Executive's personal or legal
representatives, executors, administrators,

8

--------------------------------------------------------------------------------


successors, heirs, distributees and legatees, but otherwise will not otherwise
be assignable, transferable or delegable by Executive. This Agreement is
personal in nature and neither of the parties hereto shall, without the consent
of the other, assign, transfer or delegate this Agreement or any rights or
obligations hereunder except as otherwise expressly provided in this
paragraph 16.

        17.   Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

        18.   Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company's right to terminate the Employment Period for Cause or, except as
otherwise stated herein, Executive's right to terminate the Employment Agreement
for Good Reason) shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

        19.   Insurance. The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

        20.   Indemnification and Reimbursement of Payments on Behalf of
Executive. The Company and its respective Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes ("Taxes") imposed with respect to
Executive's compensation or other payments from the Company or any of its
Subsidiaries or Executive's ownership interest in the Company (including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity). In the event the
Company or any of its Subsidiaries does not make such deductions or
withholdings, Executive shall indemnify the Company and its Subsidiaries for any
amounts paid with respect to any such Taxes, together (if such failure to
withhold was at the written direction of Executive or if Executive has not
provided the Company with the information necessary to make such deductions or
withholdings) with any interest, penalties and related expenses thereto.

        21.   Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

        22.   Corporate Opportunity. During the Employment Period, Executive
shall submit to the Board all business, commercial and investment opportunities
or offers presented to Executive or of which Executive becomes aware which
relate to the business of the Company at any time during the Employment Period
("Corporate Opportunities"). Unless approved by the Board, Executive shall not
accept or pursue, directly or indirectly, any Corporate Opportunities on
Executive's own behalf.

        23.   Executive's Cooperation. During the Employment Period and
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation or administrative,

9

--------------------------------------------------------------------------------


regulatory or judicial proceeding as reasonably requested by the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company's request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent information and
turning over to the Company all relevant documents which are or may come into
Executive's possession, in all cases by providing truthful and accurate
information and all at times and on schedules that are reasonably consistent
with Executive's other permitted activities and commitments). In the event the
Company requires Executive's cooperation in accordance with this paragraph,
solely in recognition of Executive's time and expenses he may incur, the Company
shall pay Executive a per diem reasonably determined by the Board and reimburse
Executive for reasonable expenses incurred in connection therewith (including
lodging and meals, upon submission of receipts, and reasonable attorneys' fees,
except in relation to matters as to which Executive is liable for negligence or
misconduct).

* * * * *

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first written above.


 
 
SAMSONITE CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Its:
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

MARCELLO BOTTOLI

--------------------------------------------------------------------------------

SCHEDULE 9
EMPLOYMENT AGREEMENT DATED AS OF MARCH 2, 2004 BETWEEN
SAMSONITE CORPORATION AND MARCELLO BOTTOLI

        Executive is subject to certain confidentiality and non-solicitation
obligations related to his previous employment with MOET HENNESY LOUIS VUITTON
("LVMH") and its subsidiaries, under the contract provisions set forth below.
The French text set forth below is the official text of the subject agreements
and the English translation is unofficial.

        1.     Confidentiality provision under employment agreement dated
May 10th, 2001:

        "Secret professionnel

        Le titulaire accepte de garder confidentiel pendant toute la durée de
l'emploi, ainsi qu'aprés, tout ce dont il pourrait avoir eu connaissance en
raison de ses fonctions. Cela inclut en particulier toute information concernant
des produits existants ou futurs, les services offerts ou utilisés par la
Societé, toute information concernat les strategies de la Société sur les
produits, les ventes, couts, prix, organigrammes, clients, fournisseurs, etc.
Toute exception a cette obligation de secret professionnel est soumise à
l'approbation préalable et écrite de la Direction Générale du Groupe".

        "Professional Secret

        The executive accepts to maintain confidential during the duration of
the employment and beyond all that he could have come to know due to his
functions. This includes in particular all information regarding existing or
future products, services offered or used by the Company, all information
regarding company strategies on products, sales, costs, prices, organisation
charts, customers, suppliers, etc. Any exception to this obligation of
professional secret has to be submitted to prior written approval by the General
Management of the Group."

        2.     Confidentiality provision under document dated March 13th, 2003:

        "Monsieur Marcello Bottoli s'engage et ce sans limitation de durée, à ne
pas reveler ni utiliser pour son compte ou pour le compte d'autrui, toutes
informations considérées comme confidentielles par le Groupe. Par "informations
confidentielles", il faut comprendre toutes les informations qui ne sont pas
connues du public, ou qui ne se trouvent pas dans le domaine public, et dont
Monsieur Marcello Bottoli a eu connaissance en raison de ses fonctions depuis
son entrée dans le Groupe".

        "Mr. Marcello Bottoli commits without limitation of time not to reveal
or use for himself or on behalf of third parties all information considered as
confidential by the Group. "Confidential information" is meant to be all
information which are not known to the public or which is not in the public
domain, which Mr. Marcello Bottoli has come to know due to his functions since
his joining the Group."

        3.     Non-solicitation clause under employment agreement dated
May 10th, 2001, expiring December 9, 2004:

        "Clause de non-debauchage En cas de cessation du present contrat, et
quelle qu'en soit la cause, le titulaire s'interdit, pendant une periode de 2
ans, de recruter ou de favoriser le recrutement d'une façon directe ou
indirecte, d'un salarié du Groupe d'activités Mode et Maroquinerie—LVMH, ou d'un
ancien salarié l'ayant quitté depuis moins de 6 mois.

        "Non solicitation clause

        In case of termination of this agreement and regardless of the cause of
termination, the executive is prohibited to hire or favor directly or indirectly
the hiring of a Divisional (LVMH Fashion & Leather Goods

        Division) employee or of a previous employee, having left the Division
since less than 6 months."

--------------------------------------------------------------------------------



QuickLinks


SAMSONITE CORPORATION EMPLOYMENT AGREEMENT
